NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



GERARDO MARTINEZ,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1565
                                            )
RUEBIN A. MARTIN,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

David A. Papa of Papa & Gipe, P.A.,
Clearwater, for Appellant.

Anthony J. Russo and Mihaela Cabulea of
Butler, Weihmuller Katz Craig LLP, Tampa;
and Mark S. Ramey of Ramey & Kampf,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and MORRIS, JJ., Concur.